Title: From George Washington to John Field, 16 May 1756
From: Washington, George
To: Field, John



[Winchester, 16 May 1756]

To Captain Fields of the Culpeper MilitiaSir,

You are hereby ordered to proceed with the Detachment under your command, to the Upper Fort, on the South Branch (built by Captain Waggener) and post your men at that place.
You are to use your utmost endeavours to protect the people from the insults of the Enemy; and encourage them by all fair means, to return to their Dwellings. You are to be particularly careful in seeing that no irregularities happen among yourselves; that there is due Discipline observed, and that your men are not suffered to go out in small parties to maraud; but are to have your Rolls called at least twice a day, to prevent their stragling and deserting. Scouting parties you are frequently to send out, to range the hills and waters, to see if any tracks of the enemy can be found: These parties, in a general way, should consist of one-third of your men. You are to mount Guard regularly

once every twenty-four hours; from which Sentries are to be posted and relieved every hour for the security of your camp; and to prevent surprize. Your ammunition should be well secured, and great care taken of it; and your arms kept in good order, that you may always be in readiness for the worst events.
I have sent orders to Captain Waggener to call upon you (in case any accounts of the number of the Enemy should be brought to him) for what men he thinks proper—If he should apply for any or the whole, you will take care to obey his orders.
The Commissary will deliver you Provisions, and instruct you in the means of procuring more as your party shall want. Given at Winchester, May 16th 1756.

G:W.

